Peters, J.
Appeal from a judgment of the Supreme Court (Torraca, J.), entered June 9, 2000 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of *652the Board of Parole denying petitioner’s request for parole release.
Petitioner is currently serving a prison sentence of six years to life for his conviction of attempted robbery in the second degree. Petitioner commenced this CPLR article 78 proceeding challenging the determination of the Board of Parole which denied his second request for parole release and imposed a 24-month hold before petitioner can again be considered for parole. Supreme Court dismissed the petition and this appeal ensued.
The record belies petitioner’s assertion that the Board failed to consider all relevant statutory factors and focused solely on the seriousness of his crime. In addition to petitioner’s criminal history and parole and probation violations, the Board specifically noted petitioner’s receipt of an earned eligibility certificate and his other institutional achievements were noted during the parole hearing. In view of the foregoing, it cannot be said that the Board’s determination finding that there was a reasonable probability that petitioner would not live and remain at liberty without violating the law and that his release would not be compatible with the welfare of society was either arbitrary of capricious and, therefore, further judicial review of the issue is precluded (see, Matter of Howard v New York State Bd. of Parole, 270 AD2d 539).
Petitioner’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Mercure, Crew III and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.